NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2021 has been entered.
Reasons for Allowance
The claimed invention is drawn to a method of managing moderate/severe pain and/or dyspareunia associated with endometriosis, comprising administering elagolix according to a specified regimen for a time period as needed to manage the moderate/severe pain and/or dyspareunia associated with endometriosis, wherein rifampin is not co-administered with elagolix during said time period.
The claimed invention is free of the art and non-obvious for the reasons previously discussed in the Action mailed on 3/12/2021 (Response to Arguments, Paragraphs 3-14).  However, in the Action mailed on 3/12/2021, made Final 6/29/2021, the claims were MAINTAINED rejected on the grounds of non-statutory double patenting over US 9,949,974 and co-pending Application 16/105,396.  Applicant has overcome those rejections by amending the claims to exclude the co-administration of rifampin during the period of time in which elagolix is administered to manage the moderate/severe pain and/or dyspareunia associated with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611